Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 are pending and examined in the current application.

Election/Restrictions
Applicant’s election without traverse of 3-aminopropyltriethoxysilane without traverse in the reply filed on March 17th 2022 is acknowledged; However, following further review of the specification, the species election mailed on March 2nd 2022 is hereby withdrawn and all the species/claims are hereby examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soane et al. (USPatPub. 2010/0252485 A1).

Regarding claims 1-4 and 9: Soane discloses a method of removing degradation byproducts (e.g., free fatty acids) from cooking oil comprising filtering the oil through an amino-functionalized silica adsorbent material (e.g., silica, or magnesium silicate) that is conjugated to the silica substrate via silane coupling (see Soane abstract; paragraphs [0014]-[0032] and [0035]). Accordingly, Soane reads on claim 1: “method of purifying cooking oil or fat, comprising: contacting said cooking oil or said fat with at least one amino-functionalized silica adsorbent material, wherein said at least one amino-functionalized silica adsorbent material is not in the form of a cationic species, wherein said cooking oil or said fat is contacted with said amino-functionalized silica adsorbent material in an amount effective to purify said cooking oil or said fat”; claim 2: “wherein said at least one amino-functionalized silica adsorbent material is produced by reacting at least one silica material with at least one reactive aminoalkylsilane”; claim 3: “wherein said at least one silica material is selected from the group consisting of silica gel, magnesium silicate, calcium silicate, sodium silicate, aluminum silicate, sodium aluminum silicate, and combinations thereof”; claim 4: “wherein said at least one silica material is magnesium silicate”; and claim 9: “said at least one silica material is silica gel”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Soane et al. (USPatPub. 2010/0252485 A1).

Regarding claims 5-8: Soane discloses a method of removing degradation byproducts (e.g., free fatty acids) from cooking oil comprising filtering the oil through an amino-functionalized silica adsorbent material (e.g., silica, or magnesium silicate) that is conjugated to the silica substrate via silane coupling (see Soane abstract; paragraphs [0014]-[0032] and [0035]; claims 11, 12, 29 and 34). While Soane discloses aminoalkylsilane functionalized silica composition, Soane fails to discloses the specific aminoalkylsilane species recited in claims 5-8; However, given the fact the aminoalkylsilane species recited in the claims 5-8 appear to be similar to the aminoalkylsilane contemplated in Soane, and slight differences between the recited method and the method in Soane, would have been obvious to one of ordinary skill in the art and well within the ordinary of skill to arrive, as the modifications to the well-established process in Soane that are minor are considered well within the realm of ordinary skill (see MPEP §2144.08).
Regarding claims 10-13: Soane fails to disclose the amino content that is conjugated to the adsorbent material and the pH of a 5% slurry comprising the adsorbent material, given the fact the method of filtering oil in Soane is similar to the method of filtering oil in the current application, and since the adsorbent material in Soane comprises the same or similar amino-functionalized silica adsorbent coupled via a silane moiety as the amino-functionalized adsorbent material recited in the claims, it is examiner’s position that the amino content that is conjugated to the adsorbent material and the pH of a 5% slurry of the adsorbent material recited in claims 10-13 are inherently present in Soane. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792